DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 5/24/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2011/0175209 A1, hereinafter “Seddon”) in view of Mori et al. (US 2018/0096944 A1, hereinafter “Mori”).
Regarding independent claim 5, Seddon discloses a method of manufacturing a semiconductor device, comprising: 
forming a first gap 100/104 (collectively 100 “opening” and 104 “opening”- ¶¶0038, 0041) having a first side surface portion by performing first etching of a first portion of the semiconductor substrate 18 (“semiconductor substrate”- ¶0030), using a mask 32 (“mask”- ¶0033) having a first opening 28, 29 (“openings”- ¶0034) having a first width, the first portion being provided below the first opening 28, 29, the mask 32 being provided on the semiconductor substrate 18 having an electrode layer 19 (“substrate”- ¶0030, which is formed of a conductive material (i.e., semiconductor) and thereby can be considered an electrode- ¶0030) opposite to the mask (¶¶0038-0043) (see Figs. 5-8); 
forming a second gap 108/112 (collectively 110 and 112 “openings”- ¶0044) having an inverse tapered shape and having a second side surface portion by performing second etching of a second portion of the semiconductor substrate 18, the second portion being provided below the first gap (¶¶0044-0052) (see Figs. 9-10); and
forming a semiconductor chip 12, 13, 14 (“die”- ¶0052) by dividing the semiconductor substrate 18 by forming the second gap (¶0052) (see Fig. 10).
Seddon does not expressly disclose the method further comprising disposing the semiconductor chip via the electrode layer on a substrate; and forming a resin around the semiconductor chip on the substrate.
Mori discloses a method of manufacturing a semiconductor device, comprising forming a semiconductor chip 10 (“semiconductor chip”- ¶0027) by dividing a semiconductor substrate 15 (“semiconductor wafer”- ¶0041) by forming a gap in the semiconductor substrate 15, disposing the semiconductor chip 10 via an electrode layer (i.e., the layer of chip 10 which is formed of a conductive material (i.e., semiconductor) and thereby can be considered an electrode) on a substrate 20 (“metal layer”- ¶0027), and forming a resin 30 (“resin layer”- ¶0027) around the semiconductor chip 10 on the substrate 20 (see Figs. 1-8).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seddon such that the method further comprises disposing the semiconductor chip via the electrode layer on a substrate, and forming a resin around the semiconductor chip on the substrate as taught by Mori for the purpose of utilizing suitable and well-known processes and associated sequence of steps to form a structure which protects the semiconductor chip via the surrounding resin (Mori ¶0029).
Regarding claim 6, Seddon discloses the method of manufacturing a semiconductor device further comprising: 
forming a plurality of first scallops 100, 104 formed at a first pitch on the first side surface portion in a direction parallel to the first side surface portion by performing the first etching (¶¶0038-0043) (see Figs. 5-8); and 
forming a plurality of second scallops 108, 112 formed at a second pitch on the second side surface portion in a direction parallel to the second side surface portion by performing the second etching (¶¶0044-0052) (see Figs. 9-10). 
Regarding claim 7, Seddon does not expressly disclose wherein the second pitch is larger than the first pitch.
However, it does appear that Figure 9 of Seddon discloses wherein scallops 108, 112 are larger than scallops 100, 104, which would inherently result in the second pitch being larger than the first pitch.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second pitch to be larger than the first pitch for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the second pitch can only be smaller than, equal to, or larger than the first pitch.
Regarding claim 8, Seddon does not expressly disclose wherein the first pitch of the first scallops is 10 µm or less, and wherein the second pitch of the second scallops is 10 µm or less.
However, it would have been obvious to form the first pitch and the second pitch within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, Seddon discloses wherein the first etching is a repetition of third etching being anisotropic etching and fourth etching being isotropic etching performed after the third etching (¶¶0038-0043) (see Figs. 5-8), 
wherein the second etching is a repetition of fifth etching being anisotropic etching and sixth etching being isotropic etching performed after the fifth etching (¶¶0044-0052) (see Figs. 9-10).
Seddon does not expressly disclose wherein a time of the sixth etching is longer than a time of the fourth etching, and wherein the time of the sixth etching is increased by adding a predetermined time for each repetition.
However, it does appear that Figure 9 of Seddon discloses wherein the sixth etching which produces scallops 108, 112 are larger than scallops 100, 104 which are produced by the fourth etching, and thereby a time of the sixth etching would have to be longer than a time of the fourth etching considering more time would be required to produce larger sized scallops.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a time of the sixth etching to be longer than a time of the fourth etching for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since a time of the sixth etching can only be shorter than, equal to, or longer than a time of the fourth etching.
Furthermore, as a result of the time of the sixth etching being longer than the time of the fourth etching it would have been inherent to increase the time of the sixth etching by adding a predetermined time for each repetition, since to achieve the longer time an increase in the time would be required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al. (US 2020/0098635 A1), which discloses a method for manufacturing a semiconductor device comprising forming a semiconductor chip by forming a gap in a semiconductor substrate, wherein the gap has a tapered shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895